Case 2:20-cv-10186-MWF-KK Document 14 Filed 03/29/21 Page 1 of 1 Page ID #:63




 1
 2
 3
 4
 5
 6
                           UNITED STATES DISTRICT COURT
 7
                          CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10    WILLIAM SARDI, ET AL.,                       Case No. CV 20-10186-MWF (KK)
11                               Plaintiff,
12                        v.                       ORDER ACCEPTING FINDINGS
                                                   AND RECOMMENDATION OF
13    DOROTHY CARFRAE, ET AL.,                     UNITED STATES MAGISTRATE
                                                   JUDGE
14                               Defendant(s).
15
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the First Amended
18   Complaint, the relevant records on file, and the Report and Recommendation of the
19   United States Magistrate Judge. No objections have been filed. The Court accepts
20   the findings and recommendation of the Magistrate Judge.
21         IT IS THEREFORE ORDERED that Judgment be entered dismissing this
22   action without prejudice.
23
24   Dated: March 29, 2021
25
                                              MICHAEL W. FITZGERALD
26                                            United States District Judge
27
28
